DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drain of the atomized droplet collecting unit of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


“a moisture absorption unit that brings a liquid hygroscopic material, which contains a hygroscopic substance, and air into contact with each other” of claim 1, with the generic placeholder of “unit” and the function of “brings a liquid … and air into contact”; the corresponding structure is a moisture absorption tank, a nozzle part, a first air supply pipe, a blower, an air discharge pipe, and a measuring unit of ¶20.
“an atomizing and regenerating unit that atomizes at least some moisture” of claim 1, with the generic placeholder of “unit” and the function of “atomizes at least some moisture”; the corresponding structure is the atomizing and regenerating tank, the ultrasonic vibrator, and a guide pipe of ¶39
“an atomized droplet collecting unit that is provided in the circulation flow path and that collects at least some of the atomized droplets” of claim 1, with the generic placeholder of “unit” and the function of “collects at least some of the atomized droplets”; the corresponding structure is being provided in the middle of the circulation pipe and collecting at least some of the atomized droplets from the air containing the atomized droplets via a gas-liquid coalescer and a drain through which water formed by aggregation of separated atomized droplets is taken out of ¶46.

“a cooling unit that is provided in the atomized droplet collecting unit and that cools” of claim 6, with the generic placeholder of “unit” and the function of “cools”; the corresponding structure is a Peltier element, a heat pump, any air cooling device, or any water cooling device of ¶87.
“a heating unit that is provided in the circulation flow path and that heats” of claim 7, with the generic placeholder of “unit” and the function of “heats”; the corresponding structure is a Peltier element, a heat pump, a resistance heating device, or a lamp heating device of ¶88.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the air". There is insufficient antecedent basis for this limitation in the claim because “air” is recited twice previously establishing two antecedent bases.
Claims 2-7 depend upon claim 1.

The following claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function:
“a droplet separating unit that is provided in the circulation flow path and that separates” of claim 2.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 


Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Assaf US 2001/0015072 (hereafter Assaf) and further in view of Wang US 2008/0083231 (hereafter Wang) and Yao et al. CN102416309 published 18 Apr. 2012 as translated by EPO (hereafter Yao).

Regarding claims 1 and 6, Assaf teaches an air conditioner (Fig 1) comprising:
a moisture absorption unit (6 and 8 in Fig 1) [a moisture absorption tank (16, 16’), a nozzle part (12, 12’), a first air supply pipe (pipe from 22), a blower (22, 22’, and an air discharge pipe (pipe of housing 10)] that brings a liquid hygroscopic material (brine, ¶11), which contains a hygroscopic substance (where brine contains hygroscopic salt), and air (air, ¶11) into contact with each other and thereby causes the liquid hygroscopic material to absorb at least some moisture contained in the air (¶4, ¶11);
an atomizing and regenerating unit (36 in Fig 1) [an atomizing and regenerating tank (16’’) and a guide pipe (pipe of housing 10’’)] that atomizes (via nozzles 12”) at least some moisture contained in the liquid hygroscopic material supplied from the moisture absorption unit, generates atomized droplets (via nozzles 12”), and removes (where the droplets are removed via exchanger 14 and converted into bulk liquid) at least some of the atomized droplets from the liquid hygroscopic material to thereby regenerate the liquid hygroscopic material and supply (via line 38) the regenerated liquid hygroscopic material to the moisture absorption unit;
a circulation flow path (path comprising blower 54) through which air (air from 36 after passing through exchanger 14”) containing the atomized droplets generated in the atomizing and regenerating unit is discharged (into unit 40) from the atomizing and regenerating unit and the air (air from 40 after passing through exchanger 46) from which at least some of the atomized droplets are removed is returned (via 58) to the atomizing and regenerating unit;
an atomized droplet collecting unit (14’’) [being provided in the middle of the circulation pipe (pipe comprising housings 10” and 42 and duct 52) and collecting at least some of the atomized droplets from the air containing the atomized droplets via a gas-liquid coalescer (exchanger 14’’) and a drain (bottom of exchanger 14’’) through which water formed by aggregation of separated atomized droplets is taken out] that is provided in the circulation flow path and that collects at least some of the atomized droplets from the air containing the atomized droplets; and
a cooling unit (46) that is provided in the atomized droplet collecting unit and that cools the air (via cool water from line 70) which is supplied to the atomized droplet collecting unit and which contains the atomized droplets.
Assaf does not teach:
wherein the moisture absorption unit comprises a measuring unit
wherein the atomizing and regenerating unit comprises an ultrasonic vibrator
an atomized droplet collecting unit [being provided in the middle of the circulation pipe and collecting at least some of the atomized droplets from the air containing the atomized droplets via a gas-liquid coalescer and a drain through which water formed by aggregation of separated atomized droplets is taken out] that is provided in the circulation flow path and that collects at least some of the atomized droplets from the air containing the atomized droplets.
Assaf further teaches where the liquid in the moisture absorption unit comprises a liquid level (¶11).
Wang teaches an air conditioner (abstract) wherein the moisture absorption unit comprises a measuring unit in order to measure and control the liquid level (¶83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moisture absorption unit (6/8) of Assaf by incorporating the measuring unit (level sensor, ¶83) of Wang in order to measure and control the liquid level (¶83).
Yao teaches air conditioning (¶4) comprising:
an atomizing and regenerating unit (Fig 1) [an atomizing and regenerating tank (3’), an ultrasonic vibrator (10), and a guide pipe (pipe of housing 1)] that atomizes (¶21) at least some moisture contained in the liquid hygroscopic material (salt solution ¶21) supplied from the moisture absorption unit, generates atomized droplets (via vibrator 10), and removes (via blower 9) at least some of the atomized droplets from the liquid hygroscopic material to thereby regenerate the liquid hygroscopic material and supply (via line 21) the regenerated liquid hygroscopic material to the moisture absorption unit.
Yao teaches where the ultrasonic vibrator improves the regeneration device (¶9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing and regenerating unit (36 in Fig 1) of Assaf by incorporating the ultrasonic vibrator (10) of Yao in order to improve the regeneration device (¶9).

Regarding claims 1 and 7, Assaf teaches an air conditioner (Fig 1) comprising:
a moisture absorption unit (6 and 8 in Fig 1) [a moisture absorption tank (16, 16’), a nozzle part (12, 12’), a first air supply pipe (pipe from 22), a blower (22, 22’, and an air discharge pipe (pipe of housing 10)] that brings a liquid hygroscopic material (brine, ¶11), which contains a hygroscopic substance (where brine contains hygroscopic salt), and air (air, ¶11) into contact with each other and thereby causes the liquid hygroscopic material to absorb at least some moisture contained in the air (¶4, ¶11);
an atomizing and regenerating unit (36 in Fig 1) [an atomizing and regenerating tank (16’’) and a guide pipe (pipe of housing 10’’)] that atomizes (via nozzles 12”) at least some moisture contained in the liquid hygroscopic material supplied from 
a circulation flow path (path comprising blower 54) through which air (air from 36 after passing through exchanger 14”) containing the atomized droplets generated in the atomizing and regenerating unit is discharged (into unit 40) from the atomizing and regenerating unit and the air (air from 40 after passing through exchanger 46) from which at least some of the atomized droplets are removed is returned (via 58) to the atomizing and regenerating unit;
an atomized droplet collecting unit (46’) [being provided in the middle of the circulation pipe (pipe comprising housings 10” and 42 and duct 52) and collecting at least some of the atomized droplets from the air containing the atomized droplets via a gas-liquid coalescer (exchanger 46) and a drain (bottom of exchanger 46) through which water formed by aggregation of separated atomized droplets is taken out] that is provided in the circulation flow path and that collects at least some of the atomized droplets from the air containing the atomized droplets; and
a heating unit (14”) that is provided in the circulation flow path and that heats the air (via hot brine) which flows in the circulation flow path and from which at least some of the atomized droplets are removed.
Assaf does not teach:
wherein the moisture absorption unit comprises a measuring unit
wherein the atomizing and regenerating unit comprises an ultrasonic vibrator
an atomized droplet collecting unit [being provided in the middle of the circulation pipe and collecting at least some of the atomized droplets from the air containing the atomized droplets via a gas-liquid coalescer and a drain through which water formed by aggregation of separated atomized droplets is taken out] that is provided in the circulation flow path and that collects at least some of the atomized droplets from the air containing the atomized droplets.
Assaf further teaches where the liquid in the moisture absorption unit comprises a liquid level (¶11).
Wang teaches an air conditioner (abstract) wherein the moisture absorption unit comprises a measuring unit in order to measure and control the liquid level (¶83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moisture absorption unit (6/8) of Assaf by incorporating the measuring unit (level sensor, ¶83) of Wang in order to measure and control the liquid level (¶83).
Yao teaches air conditioning (¶4) comprising:
an atomizing and regenerating unit (Fig 1) [an atomizing and regenerating tank (3’), an ultrasonic vibrator (10), and a guide pipe (pipe of housing 1)] that atomizes (¶21) at least some moisture contained in the liquid hygroscopic material (salt solution ¶21) supplied from the moisture absorption unit, generates atomized droplets (via vibrator 10), and removes (via blower 9) at least some of the atomized droplets from the liquid hygroscopic material to thereby regenerate 
Yao teaches where the ultrasonic vibrator improves the regeneration device (¶9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing and regenerating unit (36 in Fig 1) of Assaf by incorporating the ultrasonic vibrator (10) of Yao in order to improve the regeneration device (¶9).


Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the closest prior art is Yao et al. CN102416309. Yao teaches an atomizing and regenerating unit (4) and a circulation flow path (path of air in box 2). Yao does not teach the droplet separating unit. The modification would not have been obvious because the prior art does not teach a reason to separate the droplets based on size. No prior art, alone or in combination, teaches all the limitations of claim 2.
Claims 3-5 depend upon claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776